

116 HR 4544 IH: Ensuring Fair Legal Recourse for Private Student Loan Borrowers Act
U.S. House of Representatives
2019-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4544IN THE HOUSE OF REPRESENTATIVESSeptember 27, 2019Ms. Dean introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Truth in Lending Act to prohibit predispute arbitration agreements that force
			 arbitration of disputes arising from private education loans, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Ensuring Fair Legal Recourse for Private Student Loan Borrowers Act. 2.Arbitration of private education loan disputes (a)In generalSection 140 of the Truth in Lending Act (15 U.S.C. 1650) is amended by adding at the end the following:
				
					(h)Arbitration of private education loan disputes
 (1)No validity or enforceabilityNo predispute arbitration agreement or predispute joint-action waiver shall be valid or enforceable with respect to a dispute relating to a private education loan.
 (2)DefinitionsIn this subsection: (A)Predispute arbitration agreementThe term predispute arbitration agreement means an agreement to arbitrate a dispute that has not yet arisen at the time of the making of the agreement.
 (B)Predispute joint-action waiverThe term predispute joint-action waiver means an agreement, whether or not part of a predispute arbitration agreement, that would prohibit, or waive the right of, one of the parties to the agreement to participate in a joint, class, or collective action in a judicial, arbitral, administrative, or other forum, concerning a dispute that has not yet arisen at the time of the making of the agreement.
							.
 (b)Effective dateThe amendment made by subsection (a) shall take effect on the date of enactment of this Act and shall apply with respect to any dispute or claim that arises or accrues on or after such date.
			